Title: From Benjamin Franklin to Schweighauser, 28 February 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy. Febry. 28. 1779.
I receiv’d your favor of the 23d, & thank you for your kind Congratulations & good Wishes. I am told that Saltpetre is now worth 14s. I desire you would get as good a Price for it as Possible for the Benefit of the States, & sell it immediately, remitting Bills to me for the Amount.
I know not well the Circumstances of the Prize sent in by the Alliance and therefore cannot give positive Orders about her. If by the Papers it should appear that both the Ship & Cargo belong as is said, to neutral Nations, they cannot be condemn’d, and we shall probably have Damages to pay for her Detention. All our arm’d Vessels have Orders to submit the Judgment of their Captures to the Admiralty Courts & Laws of the Ports into which they carry them. And perhaps it will be most satisfactory to our Ships Company, to have a regular Trial. It may prevent Suspicions & Complaints which perhaps would attend her being discharg’d without Trial. I wish you to consult with Capt. Landais & determine with him to act as Prudence shall direct.
I am surpriz’d at the miserable Situation of the Prisoners at Brest as it appears in your Acct of it to M. de Sartine of which you send me a Copy. I thought they had been long since on Shore in the Kings Prisons. The enclos’d extracts of Letters will shew you what Reason I had for thinking so. The Multiplicity of more important Business has probably occasion’d an Omission of the Orders that great Minister intended to give. I shall this Day write to him again, & press the Matter to a Conclusion. The Exchange we have long been made to expect from England is still uncertain.

Enclos’d is a Commission and Instructions for a Privateer belonging to MM. Bondfield & Haywood which you are desir’d to deliver to them as soon as they have executed the Bond which is also here inclos’d, & which you will return to me.
I have the Honor to be &c.
M. Schweighauser
